Applicants argue that the present invention lies in the property of being able to modify the release profile of the active drug component by combining different number of diblock and triblock copolymers without adversely affecting the viscosity/injectability.  It is argued that a skilled person in the art would have considered that a higher copolymer content would lead to a higher viscosity.  It is argued that the present invention achieves the feature contrary to conventional understanding.  	
Regarding Applicants' arguments, firstly, the claims are directed to a product.  The claims do not require any particular viscosity or any particular release rate.  The only limitation which has an effect on the viscosity is the recitation injectable.  As taught by Watt et al., 80 N injection force is difficult for most people, therefore the maximum acceptable injection force is 40 N and the recommended target is 20 N (abstract).  While viscosity is one way in which the release can be modulated, Gaudriault teaches that the lactic acid content affects the release.  Blending of different polymers is obvious based on the prior art.  While no reference expressly teaches three copolymers, the examiner cannot agree that the use of three is not obvious.  Regarding Applicants arguments with regards to Petit et al., Petit et al. is utilized to render obvious meloxicam.  Regardless of the solvents utilized, meloxicam is still a non-steroidal antiinflammatory which can be delivered in a controlled release manner.  Therefore, it is obvious to use this specific drug in Gaudriault with a reasonable expectation of success.  
Applicants argue the declaration presents the unexpected features of the present invention.  It is argued that instead of focusing ion a composition comprising a single diblock and a single triblock copolymer and modifying them to achieve the desired release profile, the inventions have identified an alternative method of modulating the release of an API.  The combination of at least three copolymers, the release kinetics of the API can be altered.  It is argued that a skilled person would have considered it difficult to increase the number of polymers without adversely affecting the viscosity and injectability of the formulations.  It is argued that the inventors have surprisingly found that it is possible to decouple these features, providing compositions with a range of different number of copolymers all with acceptable physical properties.  It is argued that a skilled person would have considered that in order to achieve slower kinetics of release, a more viscous solution would have been required.
Regarding the declaration, firstly, again, the claims are directed to a product.  The prior art need not render obvious the claimed invention for the same reasons that Applicants have combined the components. It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  One skilled in the art would expect the viscosity to change if the polymer concentration is changed.  One skilled in the art would expect increasing the polymer concentration would increase the viscosity and decreasing the polymer concentration would decrease the viscosity.  An increase in viscosity is not excluded from the instant claims as long as the composition is still injectable.  Another way to modify the viscosity would be to change the molecular weight.  One skilled in the art would expect that increasing the molecular weight would increase the viscosity (see EOR Data Group).  But again, an increase in viscosity is not excluded from the claims as long as the composition is still injectable.  
A Declaration is due full consideration and weight for all that it discloses.Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows the difference in results are in fact unexpected and unobvious and of both statistical and practical significance (Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339(Fed. Cir. 2007)). Here the declaration provides for a side by side comparison.  However, it is not clear that the declaration shows a practical and significant difference or unexpected difference.   Firstly, since the same amount of polymer is utilized the expectation would be that the viscosity would stay the same.  Secondly, it is not clear that there is a molecular weight difference with the polymers.  Even if there is a difference in molecular weight, looking at EOR data group p28, the molecular weight is also concentration dependent to have an effect on the viscosity.  While the declaration states that in table 7 an increase in the polymer concentration leads to an unacceptable injectability, the examiner cannot agree.  The injectability of N 292 is 14.5 which is clearly below the 20 N threshold which one skilled in the art would recognize can be injected.  Since the instant claims do not require any particular viscosity, the difference in injectability does not establish an unexpected effect.  Looking at table 6, this reference shows the effect that molecular weight has on the viscosity.  N 365 has a PEG molecular weight of 2 kDa compared to 0.19 for N 197 and 199.  Therefore, the examiner cannot agree that the declaration establishes an unexpected effect.  One skilled in the art would expect increasing the concentration of polymer content would increase viscosity.  One skilled in the art would expect increasing the molecular weight would increase the viscosity.  Applicants have not shown the opposite to be true.  Gaudriault teaches that changing the PLA content affects the release rate.  Therefore, using polymers wherein the total PLA weight is higher would lead to a slower release.  This is not unexpected. 

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616